MEMORANDUM OPINION
{¶ 1} On December 8, 2004, appellant, Nationwide Mutual Insurance Company, filed a notice of appeal from a November 10, 2004 judgment of the Lake County Court of Common Pleas. In that judgment, the trial court denied appellant's motion for summary judgment, but stated that "[t]here is no just reason for delay."
 {¶ 2} It is well established that the denial of a motion for summary judgment is not a final appealable order. State ex rel. Overmeyer v.Walinski (1966), 8 Ohio St. 2d 23. The denial of a motion for summary judgment is always reviewable on an appeal from a subsequent final judgment. Sagenich v. Erie Ins. Group (Dec. 12, 2003), 11th Dist. No. 2003-T-0144, 2003 Ohio App. LEXIS 5991, ¶ 3.
 {¶ 3} Additionally, an order that is not final cannot be rendered final merely by adding Civ.R. 54(B) language. Noble v. Colwell (1989),44 Ohio St. 3d 92, 96; Fireman's Fund Ins. Cos. v. BPS Co. (1982),4 Ohio App. 3d 3, 4.
 {¶ 4} Accordingly, the trial court's addition of Civ.R. 54(B) language did not make the otherwise nonfinal order final in this case. Appellant can appeal the trial court's decision once it renders a final appealable order.
 {¶ 5} Based upon the foregoing analysis, this appeal is hereby sua sponte dismissed for lack of a final appealable order.
 {¶ 6} Appeal dismissed.
Grendell, J., Rice, J., concur.